UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1059



OMAR HECTOR SIBULOFSKY; PATRICIA SIBULOFSKY; D.S.; R.S.; C.S.;
E.S.,

                Petitioners,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 21, 2008                  Decided:   July 23, 2008


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Omar Hector Sibulofsky, Patricia Sibulofsky, D.S., R. S., C.S.,
E.S., Petitioners Pro Se. Carol Federighi, Senior Litigation
Counsel, Jonathan Aaron Robbins, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Omar Hector Sibulofsky, a native of Argentina and a

citizen of Israel, on behalf of him and his family, petitions for

review an order of the Board of Immigration Appeals (“Board”)

dismissing his appeal from the immigration judge’s order denying

his   applications     for     asylum,   withholding   from   removal   and

withholding    under     the    Convention   Against   Torture    (“CAT”).

Sibulofsky claims he established persecution. He also claims he is

not a citizen of Israel.        We deny the petition for review.

           The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.            8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A) (2000). “Persecution involves

the infliction or threat of death, torture, or injury to one’s

person or freedom, on account of one of the enumerated grounds

. . . .”      Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted). An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish




                                    - 2 -
a   well-founded     fear     of   persecution        on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An    applicant     has       the    burden    of   demonstrating    his

eligibility for asylum.        8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                            A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.   INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                       This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find Sibulofsky failed to show he or his family were

persecuted on account of a protected ground or because of an

imputed political opinion. We further find the evidence was not so

compelling   as    to   warrant       a   different       result.     In   addition,

Sibulofsky’s claim that he is not a citizen of Israel is without

merit.   He admitted before the immigration judge that he was an

Israeli citizen.        Furthermore, evidence that the government will

not issue a passport to someone who was made a citizen is not

necessarily indicative of loss of citizenship.                      Accordingly, we

deny the petition for review.                   We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                          - 3 -
the materials before the court and argument would not aid the

decisional process.



                                              PETITION DENIED




                            - 4 -